Interim Decision #2757

MATTER OF SHAH
In Visa Petition Proceedings

A-20658899
Decided by Regional Commissioner August 26, 1977
(1) Petitioner sought classification as a member of the professions under section
203(a)(3) of the Immigration and Nationality Act, 8 U.S.C. 1153(a)(3), based on a B.S.
(Special) degree in chemistry from Gujarat University. He subsequently received a
Master's Degree in Business Administration from the University of Detroit. The
record indicated that the chemistry degree had been obtained in 3 years instead of the
4 years normally required to obtain a baccalaureate degree in a United States
university. Also, no explanation is given of the meaning of the designation of "Special"
in his degree. Under these circumstances, petitioner has not shown that his degree is
equivalent to a bachelor's degree earned in the United States which is a minimum
requirement to qualify fur third preference classification as a member of the
professions.
-

(2) The record indicated that the petitioner had never engaged in work in his professional field of chemistry. In order to qualify as a member of the professions, petitioner
must intend to engage in the profession on which the claim to the preference classification is based. Here there was no history of employment or appearance of desire to take
employment in the professional field of chemistry. Therefore, petitioner is not eligible
for classification as a third-preference alien who is a member of the professions.
ON BEHALF OF PETITIONER: Samuel D. Myers, Esquire
Freedman, Freedman & Myers, Ltd.
230 West Monroe Street, Suite 2812
Chicago, Illinois OW

This matter is before me on appeal from the decision of the District
Director who on September 23, 1976, denied the petition to classify the
petitioner as a chemist under section 203(a)(3) of the Immigration and
Nationality Act, 8 U.S.C. 1153(a)(3), as amended. The District Director
determined that the petitioner had failed to establish he intends to
pursue his alleged profession in the United States.
The petitioner is a 27-year-old male, native and citizen of India, who
last entered the United States on July 7, 1976, as a nonimmigrant
student. The petitioner claims membership in the professions as a
chemist by virtue of his B.S. (Special) degree, awarded by Gujarat

244

Interim Decision #2757
University of India in September 1971. The degree indicates the "special subject" was chemistry. Subsequently, the petitioner entered the
United States on January 21, 1972, and enrolled at the University of
Detroit in September 1972, where he graduated in December 1974 with
a master's degree in business administration. The District Director noted that the petitioner has never been
employed as a professional chemist in any related field, either in India
or the United States, but has "been employed in nonprofessional
occupations while attending school and ... been employed as an assistant to the business manager of an automobile dealership since graduation." It is also significant to note that the petitioner came to the
United States to study in a field completely unrelated to his alleged
profession. The District Director denied the petition on the principle
set forth in Matter of Kim, 13 I&N Dec. 16 (R.C. 1968), which held that
even though an alien is academically qualified as a member of the
professions, he must also intend to engage in the profession for which
the petition is filed.
Before proceeding to the basis for this appeal, I shall examine one
other important factor which the District Director did not consider,
i.e., the academic equivalence of the petitioner's degree from Gujarat
University. The United States Department of Health, Education, and
Welfare advises that a B.S. degree in chemistry from Gujarat University is the equivalent of a B.S. degree in the United States (see Im-

migrant Inspector's Handbook, Appendix 5-F, p. 34-7). However, the
degree certificate on file here indicates the petitioner's degree is a "B.S.
(Special)." We are not told how the term "special" qualifies or limits
this degree. Further, the degree certificate indicates the petitioner's
"special subject" was chemistry, but we are not told if this is the same
as a major subject in the United States, and there are no means by
which to make such a determination since the record contains only the
transcript for one school year, ending in April 1970.
This transcript also raises serious questions about the validity of

the petitioner's degree in that this transcript was issued at the end of
the petitioner's second year of study at Gujarat; yet, the petitioner
completed his studies at Gujarat 1 year later in April 1971. Thus, he
could only have completed a 3-year course of study, which is not
equivalent to a United States baccalaureate degree, usually requiring 4
years of study. The petitioner has failed to establish that his "B.S.
(Special), special subject—Chemistry" is equivalent to a United States
baccalaureate degree in chemistry. Matter of Asuncion, 11 I&N Dec.
660 (B.C. 1966), held that a characteristic common to occupations in
the professions is the minimum attainment of a baccalaureate degree.

Consequently, the petitioner has not established that he is even
minimally qualified as a professional chemist. On this basis alone, we
245

Interim Decision #2757
find the petitioner prima facie ineligible for third-preference
classification.
We now turn to the primary basis for the District Director's denial
—that the petitioner has not established he will be employed in the
United States as a professional chemist. On appeal, counsel for the
petitioner has submitted a brief challenging the various points raised
by the District Director. Counsel quite correctly asserts that "... a
third preference petitioner need not be employed in his contemplated
-

profession at the time of filing, approval, or even granting of
permanent residence. See Matter of Stamatiades, 11 I&N Dec. 643 (D.D.
1966); Matter of Semerfian,11 I&N Dec. 751 (R.C. 1966); Matter of Chu,
11 I&N Dec. 881 (R.C. 1966); and Matter of Naufahu, 11 I&N Dec. 904
(R.C. 1966). These cases recognize that there are circumstances which
would prevent an alien professional from gaining employment in his
chosen profession in the United States. Among these are certain
licensing restrictions for foreigners, as well as the unwillingness of
many employers to hire anyone who is not a citizen or lawful
permanent resident of the United States. In this regard counsel stated:
"It is to be expected that Companies will not give a professional job to
one who is not yet a permanent resident. Every professional hired
must be trained by a Company; such training requires a substantial
investment in salary and other expenses. Companies naturally loathe
to make such investments knowing the individual might not be permitted to remain in the United States."
While this is one possible explanation, we must examine more closely the circumstances surrounding the petitioner's lack of employment
in his professional field. Matter of Semerjian, supra, held that, "In
determining whether the alien intends to engage in his profession or in
a field related thereto, consideration may be given to factors such as
whether he is presently so employed and, if not, the length of time he
has not been so 'employed and the reason therefore." The instant
petitioner received his degree from Gujarat University in 1971, but
there is no claim made or evidence to show that he sought employment

as a chemist in India before coming to the United States to study in the
Counsel contends that
"Many professionals ... take graduation training in business administration to enhance their potential for promotion within their profession." This generalization, whether or not relating to the matter at
hand, is not a valid argument as presented. The petitioner had employment opportunities during the summers and from college work programs while studying at the University of Detroit, yet none of them
unrelated field of business administration.

were in chemistry. Furthermore, the petitioner's transcript from that

university reveals he took no chemistry courses at all. Upon completion of his master's degree he obtained employment as the assistant to
246

Interim Decision #2757
the business manager of a car dealership, a position related to his
business degree, but not to chemistry. It is not unreasonable to expect
that someone serious about, and dedicated to, a career in chemistry
would seek to improve his professional knowledge in his subject and
would at least make attempts to seek some type of related employment. For the last 6 years the petitioner apparently has had no
courses, jobs, or experiences even remotely connected with chemistry;
yet, he would now have the Service believe he is a professional chemist
and intends to be employed in that field.
In Seznerjian, supra, the petitioner had received a baccalaureate
degree in mechanical engineering, and had been employed as a junior
mechanical engineer for 3 months and then was released. He was
unable to obtain a permanent position because he was not a citizen, but
he did substantiate his bona fide attempts to seek employment in his
profession.
Here the petitioner has at no time been employed and has apparently made no attempts to find employment as a chemist, but has instead
obtained a degree in business administration andhas held only wirer
lated employment. This situation parallels the most recent decision in
these cases, Matter of Medina, 13 I&N Dee. 506 (R.C. 1970) which held
that an alien who had received a baccalaureate degree some 6 years
earlier, but who had never been employed as a professional in her field
or any other field, was not a member of the professions and couldnot be
said to have prospects for or the intention of obtaining such employment in the United States. The facts in this case would lead a reasonable person to conclude that the petitioner has abandoned his alleged
profession of chemistry, is no longer qualified as a chemist (if indeed he
ever was), and has not established he intends to pursue a career as a
professional chemist.
We find that the petitioner has failed to establish that his degree
from Gujarat University is equivalent to a United States degree and
qualifies him as a professional chemist. Further, Matter of Ulandav,12
I&N Dec. 729 (BIA 1971), stipulates that a petitioner satisfactorily
establish that he has prospects of engaging in his alleged profession in
the foreseeable future_ The petitioner has not satisfied this requirement. The burden of proof to establish eligibility in these proceedings
rests with the petitioner (Matter of Branagan, 11 I&N Dec. 493 (BIA
1966). That burden of proof has not been met. The appeal will be
dismissed.
ORDERS The appeal is dismissed.

247

